Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:   a power distribution system, comprising: a first power device and a second power device located on or in a vehicle, wherein either the first power device or the second power device is configured to provide electrical power at a first voltage to a first power distribution device (PDD) in the vehicle, wherein the first PDD is configured to provide electrical power to a first set of devices that operate at the first voltage in the vehicle; and two or more banks of battery bridge devices (BBDs) configured to receive
electrical power from either the first power device or the second power device,
wherein the two or more banks of BBDs are configured to provide
electrical power at the first voltage to the first set of devices via the first PDD,
wherein one or more banks of BBDs are configured to provide electrical
power at a second voltage to a second set of devices in the vehicle, and
wherein one bank of BBDs is electrically coupled in series to another bank
of BBDs, in combination with the remaining limitations of independent claims.  

Claim 14:  a method of providing power, comprising: providing, by a power device, electrical power at a first voltage to a power distribution device (PDD) in a vehicle;
providing, using the PDD, electrical power to a first set of devices that operate at
the first voltage in the vehicle; and providing, by the power device, electrical power to two or more banks of battery bridge devices (BBDs), wherein the two or more banks of BBDs provide electrical power at the first voltage to the first set of devices via the PDD,
wherein one or more banks of BBDs provide electrical power at a second voltage to a second set of devices in the vehicle, and wherein one bank of BBDs is electrically coupled in series to another bank of BBDs, in combination with the remaining limitations of independent claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859